          Case 1:19-cr-00032-CW Document 1 Filed 03/20/19 Page 1 of 3




JOHN W. HUBER, United S~ates A~orney ~o. 7226)                   Fit.ED
BRANDEN B. MILES, Special Assistant Umted States Attorney (No;:97~1i?)r r·r11!HT
ISAAC WORKMAN, Assistant United States Attorney (No. 14031)
Attorneys for the United States of America              tll9 Mf\11 2 O r-:i 2: 1 8
111 South Main Street, Suite 1800

~~~:~~~~e~~tlo ~t;~4~~~~~                                         ''   sE:A~E D
                                                                       - --· ~-_:t} TY   CL ER


                     IN THE UNITED STATES DISTRICT COURT

                    DISTRICT OF UTAH, NORTHERN DIVISION



  UNITED STATES OF AMERICA,                         INDICTMENT

                     Plaintiff,                    VIOS.
                                                   21 U.S.C. § 84l(a)-Possession of
  vs.                                               Controlled Substance with Intent to
                                                    Distribute, [Count 1];
  ROGER KENT WEBBER,                               21 U.S.C. § 841(a)-Possession of
                                                    Controlled Substance with Intent to
                     Defendant.                     Distribute, [Count 2].
                                                   18 U.S.C. § 922(g)(l)-Felon in
                                                    Possession of Ammunition, [Count
                                                    3].




        The Grand Jury charges:

                                        COUNT I
                                   21 U.S.C. § 84l(a)
               (Possession of Controlled Substance with Intent to Distribute)


        On or about September 7, 2018 in the Northern Division of the District of Utah,


                                                      Case: 1: 19-cr-00032
                                                      Assigned To: Sam, David
                                                      Assign. Date : 3/20/2019
                                                      Description: USA v. SEALED
         Case 1:19-cr-00032-CW Document 1 Filed 03/20/19 Page 2 of 3




                              ROGER KENT WEBBER,

the defendant herein, did knowingly and intentionally possess with intent to distribute

more than (50) fifty grams of methamphetamine, a schedule II controlled substance

within in the meaning of 21 U.S.C. § 812, in violation of21 U.S.C. § 841(a)(l) and 18

USC§ 2, and punishable pursuant to 21 U.S.C. § 841(b)(l)(A).



                                      COUNT II
                                  21 U.S.C. § 841(a)
              (Possession of Controlled Substance with Intent to Distribute)


       On or about September 7, 2018 in the Northern Division of the District of Utah,

                               ROGER KENT WEBBER,

the defendant herein, did knowingly and intentionally possess with intent to distribute

heroin, a schedule II controlled substance within in the meaning of 21 U.S.C. § 812, in

violation of 21 U.S.C. § 841(a)(l) and 18 USC§ 2, and punishable pursuant to 21 U.S.C.

§ 841(b)(l)(C).



                                       COUNT III
                                   18 u.s.c. § 922(g)(l)
                           (Felon in Possession of Ammunition)

       On or about September 7, 2018 in the Northern Division of the District of Utah,

                               ROGER KENT WEBBER,

defendant herein, having been convicted of a crime punishable by imprisonment for more

than one (1) year, did knowingly possess and receive in and affecting interstate
         Case 1:19-cr-00032-CW Document 1 Filed 03/20/19 Page 3 of 3




commerce .22 caliber Remington, Winchester, CCI, and Federal ammunition in violation

of 18 U.S.C. § 922(g)(l).



                                           A TRUE BILL:


                                                    k£1
JOHN W. HUBER
United States Attorney


   /'~ ~ah brwd~,
BRANDEN B. MILES
                                    1
                                       .
Special Assistant United States Attorney
